DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tackaberry et al. (US 2020/0383490).  With respect to claim 1, Tackaberry et al. discloses a support frame (100) of a child seating device (1000) comprising: unfolding and folding joints (140a) and (140b); bearing bases (162), formed on the unfolding and folding joints; a first stand (120a)(120b)(122)(124), assembled with the unfolding and folding joints; and a second stand (130a)(130b)(132), assembled with the unfolding and folding joints, and the second stand is connected pivotally to the first stand via the unfolding and folding joints.  With respect to claim 2, a first pivotal base (142a) used to assemble with the first stand (120a)(120b)(122)(124); a second pivotal base (144a) used to assemble with the second stand (130a)(130b)(132) wherein the second pivotal base is connected to the first pivotal base and the bearing (162) is formed on the first pivotal base (142a) or the second pivotal base (144a).  With respect to claim 3, the unfolding and folding joint further comprises a joint engaging piece (152a), movably set at a pivot position (see phantom pivot axis line in Figures 7 and 8) of the first pivotal base and the second pivotal base, wherein the join engaging piece is used for engaging the first pivotal base and the second pivotal base in order to lock a pivotal rotation between the first pivotal base and the second pivotal base.  With respect to claim 4, wherein the first pivotal base (see Figures 7 and 8) has a first positioning groove formed thereon and the second pivotal base has a second positioning groove formed thereon (note grooves formed about circumference of 142a and 144a (shown in Figure 8 on mirror part (144b))), the joint engaging piece is axially and movably set between the first pivotal base and the second pivotal base and the joining engaging piece has a locking part, in the form of a gear spline; when the joint engaging piece moves to a locking position, the locking part is simultaneous engaged with the first positioning groove and the second positioning groove in order to lock the pivotal rotation between the first pivotal base and the second pivotal base; when the joint engaging piece moves to a releasing position the locking part is separated from the first positioning groove or the second positioning groove so that the first pivotal base is pivoted relative to the second pivotal base.  With respect to claim 5, the unfolding and folding joint further comprises an operating piece (146a), movably set on the first pivotal base and the second pivotal base wherein the bearing base (162) is located on another of the first pivotal base and the second pivotal base, the operating piece is sued to drive the joint engaging piece to move to the released position.  With respect to claim 6, the operating piece is a button and the button moves axially.  With respect to claim 7, an elastic element (156a) configured to drive the joint engaging piece, so that the joint engaging piece moves to the locking position.  With respect to claim 8, the elastic element (156a) is a spring and the spring is set between the joint engaging piece and the first pivotal base of the second pivotal base on which the bearing plate is located (see Figure 7).  With respect to claim 9, the joint engaging piece is a gear.  With respect to claim 10, the first or second positioning grooves are provided at least two in number and at least two of the first or second positioning grooves are separated from each other along a pivotal direction of the first pivotal base.  With respect to claim 11, the first stand and the second stand folded to each other, one of at least two of the first or second positioning grooves is aligned axially with the locking part (locked in folded condition) and after the first and second stand are unfolded to each other, another of at least two of the first positioning or second positioning grooves is aligned axially with the locking part (locked in unfolded condition).  With respect to claim 12, the bearing base (162) has a face up connector (i.e. top edge for engaging with a support element (340a)).  With respect to claim 13, an assembling base (340a) is set on a child carrier (300).  With respect to claim 14 the child carrier is a seat (300).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartenstine (US 2021/0261183); Iftinca (2014/0183843) and Paesang (2007/0049389).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        c